DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on July 22nd, 2021 has been acknowledged.  By this amendment, claims 1 and 10 have been amended.  Accordingly, claims 1-16 are pending in the present application in which claims 1 and 10 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. 2020/0235077), of record.
In re claim 1, Jeon discloses a micro light-emitting diode (micro LED) display panel, comprising: a substrate 110 (see paragraph [0046] and fig. 3A); a plurality of first metal electrodes 140 on a surface (an upper surface) of the substrate 110 (see paragraph [0046] and fig. 3A); a plurality of metal pads 170 on the surface of the substrate 110 (see paragraph [0050] and fig. 3B), each of the plurality of metal pads 170 being spaced apart from each of the plurality of first metal electrodes 140 (see 
a connection layer 130 on the surface (the upper surface) of the substrate 110 and between the substrate 110 and the plurality of LEDs 150 (see paragraphs [0084]-[0090] and figs. 3A and 6, note that, the wiring substrate 110 is thermally compressed to the second substrate 112 (see paragraph [0090] and fig. 6), some portions of the connection layer 130 remained between the substrate 110 and the plurality of LEDs 150); the connection layer 130 covering the plurality of first metal electrodes 140 and the plurality of metal pads 170, the connection layer 130 comprising conductive particles (see paragraphs [0046], [0053], note that, the conductive adhesive layer 130 may be a solution containing conductive particles, the conductive particles are resided on an upper surface of the metal pads 170, see figs. 3A and 6); and
wherein a side (the upper surface) of each of the plurality of metal pads 170 away from the substrate 110 is connected to at least one of the conductive particles in the connection layer 130 (note that the conductive particles are directly on the metal pads 170, see paragraph [0053] and figs. 3A and 6), each of the plurality of metal pads 170 and the conductive particles connected to the each of the plurality of metal pads 170 form a metal retaining wall; the metal retaining wall is embedded in the connection layer 130 (see paragraphs [0049]-[0055] and figs. 3A-B and 6, note that, the conductive 

    PNG
    media_image1.png
    467
    813
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    361
    834
    media_image2.png
    Greyscale

In the current embodiment, Jeon is silent to that the plurality of LEDs is a plurality of micro LEDs.
However, in another embodiment, Jeon discloses that the plurality of LEDS may be referred to as micro LEDs has an area range of 25 to 250000 square micrometers, and a thickness of the chip may be about 2 to 10 micrometers (see paragraph [0141]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of micro LEDs in the display panel because micro LEDS offer better contrast, response times, and energy efficiency as is well-known in the art.
In re claim 2, as applied to claim 1 above, Jeon discloses wherein an end of each of the plurality of micro LEDs 150 adjacent to the substrate 110 is provided with at least one second metal electrode 152, the at least one second metal electrode 152 is electrically coupled to one of the plurality of first metal electrodes 140 by at least one of the conductive particles in the connection layer 130 (see paragraph [0063] and fig. 3A).

In re claim 4, as applied to claim 1 above, Jeon discloses wherein the metal retaining wall has a height in a thickness direction of the micro LED display panel that is equal to a thickness of the connection layer 130 (see paragraph [0046] and fig. 3A).
In re claim 7, as applied to claim 1 above, Jeon discloses wherein the micro LED display panel comprises a plurality of pixels; adjacent three of the plurality of micro LEDs form one of the plurality of pixels (red, green, and blue sub-pixels); each of the plurality of pixels is surrounded by some of the plurality of metal retaining walls (see paragraph [0073] and fig. 3A).
In re claim 10, Jeon discloses a method for making a micro light-emitting diode (micro LED) display panel, comprising: providing a substrate 100 (see paragraph [0046] and fig. 3A); forming a plurality of first metal electrodes 140 and a plurality of metal pads 170 on a surface (an upper surface) of the substrate 110 (see paragraphs [0046], [0050] and figs. 3A-B), each of the plurality of metal pads 170 being spaced apart from each of the plurality of first metal electrodes 140 (see paragraphs [0046]-[0050] and fig. 3B, note that, the metal pads 170 are spaced apart from the first metal electrodes 140 by a predetermined distance); forming an adhesive layer 130 on the surface (the upper surface) of the substrate 110, the adhesive layer 130 comprising conductive balls or particles (see paragraphs [0046]-[0055] and figs. 3A and 6, note that, the conductive adhesive layer 130 may be a solution containing conductive balls or particles); providing a plurality of LEDs 150 and installing the plurality of LEDs 150 on a side (an upper 
In the current embodiment, Jeon is silent to that the plurality of LEDs is a plurality of micro LEDs.
However, in another embodiment, Jeon discloses that the plurality of LEDS may be referred to as micro LEDs has an area range of 25 to 250000 square micrometers, and a thickness of the chip may be about 2 to 10 micrometers (see paragraph [0141]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of micro LEDs in the display panel because micro LEDS offer better contrast, response times, and energy efficiency as well-known in the art.
In re claim 11, as applied to claim 10 above, Jeon discloses wherein a method of providing the plurality of micro LEDs comprises providing at least one second metal electrode 152 on an end of each of the plurality of micro LEDs 150, the least one second metal electrode 152 is adjacent to the substrate 110 (see paragraph [0063] and fig. 3A).
Claims 5, 6, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. 2020/0235077) in view of Hsieh et al. (U.S. Pub. 2020/0091385), both of record.

However, Hsieh discloses in a same field of endeavor, a micro light-emitting diode display panel, including, inter-alia, a connection layer 300 on the substrate 100 and covering the plurality of first metal electrodes 120 and the plurality of metal pads 110, the connection layer 300 comprising conductive particles 320, wherein the connection layer further comprises resin, the conductive particles 320 are mixed in the resin (see paragraphs [0014], [0021], [0025] and fig. 1).

    PNG
    media_image3.png
    585
    953
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the display panel of Jeon with the technique as taught by Hsieh in order to enable wherein the connection layer further comprises resin, the conductive particles are mixed KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 6, as applied to claim 5 above, Jeon in combination with Hsieh discloses wherein the resin may be epoxy resin (see paragraph [0025] of Hsieh).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 12, as applied to claim 11 above, Jeon is silent to wherein the adhesive layer comprises a resin and a solder material, the solder material comprising the conductive particles and a flux.
However, Hsieh discloses in a same field of endeavor, a micro light-emitting diode display panel, including, inter-alia, a connection layer 300 on the substrate 100 and covering the plurality of first metal electrodes 120 and the plurality of metal pads 110, the connection layer 300 is an adhesive layer comprising conductive particles 320, 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the method for manufacturing the display panel of Jeon with the technique as taught by Hsieh in order to enable wherein the adhesive layer comprises a resin and a solder material, the solder material comprising the conductive particles and a flux in Jeon to be formed because in doing so can avoid the electrical connection failure between the chip and the substrate, such as to facilitate electrical connection of micro LED (see paragraph [0009] of Hsieh).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 13, as applied to claim 12 above, Jeon in combination with Hsieh disclose wherein the resin is epoxy resin (see paragraph [0025] of Hsieh).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. 2020/0235077), as applied to claims 1 and 10 above, and further in view of Aoki et al. (U.S. Pub. 2018/0171184), both of record.
In re claims 8 and 16, as applied to claims 1 and 10 above, respectively, Jeon is silent to wherein the conductive particles are made of tin-silver alloy, tin-copper alloy, or tin-bismuth alloy (claim 8) and wherein a material of the conductive particles comprises tin-silver alloy, tin-copper alloy, or tin-bismuth alloy (claim 16).
However, Aoki discloses that the adhesive layer including conductive particles which are made of tin-silver alloy or tin-copper alloy (see paragraph [0070]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Jeon reference with the technique as taught by Aoki in order to enable wherein the conductive particles are made of tin-silver alloy, tin-copper alloy, or tin-bismuth alloy and wherein a material of the conductive particles comprises tin-silver alloy, tin-copper alloy, or tin-bismuth alloy in the display panel of Jeon to be formed because in doing so the adhesive layer would be capable of achieving excellent life performance and a wide margin for mounting (see Abstract of Aoki).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. 2020/0235077) in view of Hsieh et al. (U.S. Pub. 2020/0091385), as applied to claim 12 above, and further in view of Hino et al. (U.S. Pub. 2017/0188468), all of record.
In re claim 15, as applied to claim 12 above, Jeon and Hsieh are silent to wherein the flux is ethylene propionic acid, glutaric acid or glycolic acid.
However, Hino discloses a display panel, including, inter-alia, wherein the flux is ethylene propionic acid, glutaric acid or glycolic acid because these have high flux activity and are stable as compounds (see paragraph [0045]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Jeon reference with the technique as taught by Hino in order to enable wherein the flux is ethylene propionic acid, glutaric acid or glycolic acid in the display panel of Jeon to be formed because these acids have high flux activity and are stable as compounds (see paragraph [0045] of Hino).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. 2020/0235077), as applied to claim 1 above, and further in view of Tsai et al. (U.S. Patent 10,193,042), both of record.
In re claim 9, as applied to claim 1 above, Jeon is silent to wherein the substrate comprises a base layer and a driving layer on the base layer; the driving layer comprises thin film transistors, and the driving layer is between the base layer and the connection layer.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Jeon reference with the technique a taught by Tsai in order to enable wherein the substrate comprises a base layer and a driving layer on the base layer; the driving layer comprises thin film transistors, and the driving layer is between the base layer and the connection layer in the panel display of Jeon to be formed because in doing so the driving layer serve as a switch for the light-emitting unit (see col. 4, lines 54-56 of Tsai).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed July 22nd, 2021 have been fully considered but they are not persuasive.

However, it is respectfully submitted that Applicant’s argument is not persuasive because Applicant’s attention is directed to (paragraphs [0084]-[0090] and figs. 3A and 6) where Jeon specifically discloses an LED display panel including, inter-alia, a connection layer 130 on the surface (the upper surface) of the substrate 110 and between the substrate 110 and the plurality of micro LEDs 150 (see paragraphs [0084]-[0090] and figs. 3A and 6, note that, the wiring substrate 110 is thermally compressed to the second substrate 112 (see paragraph [0090] and fig. 6), some portions of the connection layer 130 remained between the substrate 110 and the plurality of micro LEDs 150); the connection layer 130 covering the plurality of first metal electrodes 140 and the plurality of metal pads 170, the connection layer 130 comprising conductive particles (see paragraphs [0046], [0053], note that, the conductive adhesive layer 130 may be a solution containing conductive particles, the conductive particles are resided on an upper surface of the metal pads 170, see figs. 3A and 6).  Therefore, it is respectfully submitted that some portions of the connection layer 130 remains on the upper surface of the substrate 110 and between the upper surface of the substrate 110 and the LEDs 150 (see marked-up version of fig. 6 below).

    PNG
    media_image2.png
    361
    834
    media_image2.png
    Greyscale

Applicant further argues that Jeon does not teach or suggest or suggest that each of the plurality of metal pads and the conductive particles connected to the each of the plurality of metal pads from a metal retaining wall, the metal retaining wall is embedded in the connection layer as recited in amended claim 1.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Applicant’s attention is directed to (paragraphs [0049]-[0055] and figs. 3A-B and 6) where Jeon discloses that the display panel including, inter-alia, wherein the conductive balls or particles of the connection layer 130 which is a solution containing conductive balls or particles that reside directly on the upper surface of each of the metal pads 170 at an edge of the display panel thus constitutes a metal retaining wall).  Examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, since Applicant’s claimed invention does not clearly specified how the metal pads and the conductive particles are configured that is differentiated from Jeon and does not required that the metal pads to be electrically insulated from the electrodes of the LED and furthermore does not precluded the metal retaining wall from being partially 

    PNG
    media_image1.png
    467
    813
    media_image1.png
    Greyscale

With respect to independent claim 10, Applicant argues that claim 10 recites substantially similar features to those discussed above with respect to claim 1 and for the same reason as discussed in amended claim 1, amended claim 10 is submitted to be unobvious over Jeon,
However, it is respectfully submitted that Applicant’s argument is not persuasive because similar to the explanation to claim 1 above, Jeon particularly discloses a panel display, including, inter-alia, forming an adhesive layer 130 on the surface (the upper surface) of the substrate 110, the adhesive layer 130 comprising conductive balls or 
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al.		U.S. Pub. 2021/0066243	Mar. 4, 2021.
Zhu et al.		U.S. Patent 10,692,923	Jun. 23, 2020.
Tanaka		U.S. Patent 10,959,337	Mar. 23, 2021.
Ishigami et al.	U.S. Pub. 2015/0209914	Jul. 30, 2015.
Jang			U.S. Pub. 2015/0155405	Jun. 4, 2015.
Karashima et al.	U.S. Pub. 2009/0115071	May 7, 2009.
Arifuku et al.		U.S. Pub. 2005/0176882	Aug. 11, 2005.
Kim et al.		U.S. Patent 6,232,563	May 15, 2001.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892